Citation Nr: 0726524	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-25 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for post-traumatic stress disorder (PTSD), effective December 
13, 2002, and a March 2005 RO rating decision that denied 
entitlement to a TDIU rating.  By a June 2004 rating 
decision, the RO increased the disability rating assigned for 
the PTSD disability from 10 to 50 percent, effective December 
13, 2002.  As the rating assigned is less than the maximum 
available rating, the issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran testified at a 
hearing before the Board in April 2007.  
            

FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, panic attacks more 
than once a week, and disturbances of motivation and mood.     

2.  The veteran's PTSD, diabetes mellitus, type II, and 
hypertension have a combined disability rating of 60 percent.  
His service-connected disabilities are not shown to be of 
such severity so as to preclude substantially gainful 
employment.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met since December 13, 2002, the effective 
date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2006).  

2.  The criteria for the assignment of a TDIU rating have not 
been met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  

The veteran is currently in receipt of a 50 percent rating 
for his disability under DC 9411, which applies to PTSD.  

Under Diagnostic Code 9411, a 50 percent rating is assigned 
for a mental disorder (including post-traumatic stress 
disorder) when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).   

VA records dated from August 2002 to November 2003 and from 
March 2006 to March 2007 show that the veteran received 
periodic treatment for PTSD.  The associated records show 
various symptoms related to PTSD, including nightmares,  
hypervigilance, startle response, anxiety, depression, and 
sleep disturbances.  The veteran's affect over this period 
was appropriate and his mood ranged from anxious to 
depressed.  The medical notations indicate that the veteran's 
speech was relevant and coherent, his thought processes were 
logical and goal-oriented, he had intact and good insight, 
and judgment was fair to good.  The veteran denied suicidal 
and homicidal ideation as well as any perceptual distortions 
and delusional ideation.  

In a September 2003 treatment session, the veteran complained 
of startle response, hypervigilance, nightmares, dreams, 
anxiety symptoms, and depression.  He reported a history of 
anergia, anhedonia, and sleep and appetite disturbances.  He 
also reported feeling survivor's guilt, which led to further 
depression.  Examination revealed the veteran to be 
cooperative, coherent, and relevant with good eye contact.  
He had anxious and depressed mood with appropriate affect to 
the content of thought.  He denied any suicidal or homicidal 
ideation.  He had goal-directed and sequential flow of 
thought without any formal thought disorder.  He denied any 
perceptual distortions or delusional ideation but mentioned a 
history of being paranoid.  His cognition was grossly intact, 
and he was oriented to three spheres with intact memory.  He 
had intact insight into his illness and fair judgment.  The 
physician diagnosed him with chronic PTSD, dysthymia, and 
rule out mood disorder due to general medical conditions.  He 
assigned a Global Assessment of Functioning (GAF) score of 
60.  

A May 2003 private medical report shows that the veteran had 
recently been suffering from bad bouts of depression and 
anxiety attacks.  He complained of nightmares, intrusive 
thoughts, and exaggerated startle response.  He reported 
having trouble sleeping and feeling survivor's guilt.  The 
physician noted that the veteran looked very uncomfortable 
and was continually wringing his hands and sighing loudly.  
Examination revealed that the veteran was oriented to time, 
date, place, and person, and his memory was intact.  He had 
very good hygiene and grooming and wore a clean and neat 
outfit.  He was cooperative but stiff and tense-looking.  He 
was not personable but not unpleasant either.  His mood was 
tense, anxious, and dysphoric, and his affect was 
constricted.  He had relevant and coherent speech and logical 
and sequential thought processes.  He appeared to have good 
relationships with family members.  He also attended church 
every week, went shopping on the weekends for necessities, 
and sometimes took walks in the park.  The veteran was 
diagnosed with severe PTSD, panic disorder without 
agoraphobia, and history of alcohol abuse, with light use 
continuing on a sporadic basis.  The physician assigned a GAF 
score of 65.  

In a June 2003 private psychiatric evaluation, the veteran 
was found to have recurrent and intrusive recollections of a 
traumatic experience.  He had mild restriction of activities 
of daily living, difficulties in maintaining social 
functioning, and difficulties in maintaining concentration, 
persistence, or pace.  Even though the veteran had a 
diagnosis of PTSD, it was not found to have impacted his 
work.  He also was not found to be socially avoidant since he 
attended church weekly and had friends there that he visited 
and interacted with.  He was found to interact well with his 
sister and the rest of his family as well as people in 
public.  He was not socially avoidant because he ate most of 
his meals out and shopped regularly.  He was able to 
concentrate on conversations and watching television and 
enjoyed following the news.  The physician found that 
although the veteran was diagnosed with severe PTSD, it did 
not appear to significantly impact his functioning.  

On VA examination in June 2003, the veteran complained of 
flashbacks, nightmares, trouble sleeping at night, 
overwhelming anxiety attacks that affected him when he was 
driving, and exaggerated startle response.  He reported that 
his symptoms occurred one to two times a week, were mild to 
moderate in intensity, and had been present over the previous 
year.  He stated that he socialized with a couple of high 
school friends every week, liked to socialize with church 
friends, and attended church regularly.  He reported seeing 
his sister three to four times a month, and she would do his 
laundry for him.  Examination revealed the veteran to be 
dressed appropriately with good grooming and hygiene.  He 
maintained good eye contact, established appropriate rapport, 
and displayed no inappropriate behavior.  He was alert and 
fully oriented, with fair memory and concentration.  His 
speech was fluent, of normal rate, and well-articulated.  His 
speech patterns were logical, relevant, coherent, and goal-
directed.  He denied any psychotic symptoms such as 
hallucinations, delusions, and disorders of thought or 
communication.  His mood was free of disturbance with 
appropriate affect.  He complained of anxiety attacks that 
appeared to get worse as he worried about his financial 
problems.  He denied any suicidal or homicidal thoughts, 
ideations, plans, or intent.  He had impaired sleep and 
nightmares but no panic attacks, panic-like symptoms, or 
obsessive or ritualistic behaviors that might interfere with 
routine activities.  The examiner diagnosed him with anxiety 
disorder, not otherwise specified, mild PTSD, and alcohol 
dependence in partial remission.  He assigned a GAF score of 
61 for the veteran's PTSD.  He found that the veteran did not 
attribute the most significant aspects of his psychosocial 
functional deficits to PTSD.  The veteran had attributed his 
unemployment primarily to his congestive heart failure and 
the poor job market.  The examiner also found that the 
veteran's long history of alcohol abuse was what interfered 
with his ability to sustain relationships or enter into a 
successful marriage.  He further found that the anxiety 
disorder was more primary than the currently reported mild 
PTSD symptoms.  

On VA examination in February 2005, the veteran complained of 
having distressing memories and dreams regarding his time in 
Vietnam about three to four times a month.  He reported 
reacting strongly when he heard the sound of a helicopter or 
a loud noise.  He also reported being hypervigilant, 
depressed, and getting stressed more easily.  He complained 
of waking up at night three to four times per week or more 
and having increased memories and feelings about Vietnam 
after the attack on September 11.  He continued to see his 
sister on a regular basis and would occasionally visit his 
mother at a nursing home.  He also attended church every 
Sunday and was involved in other church activities.  
Examination revealed the veteran speaking in a very slow, 
measured, and deliberate manner with relevant and coherent 
speech.  There was no sign of any delusional framework or 
impairment of thought process or communication.  He was 
oriented in three spheres, and his memory and concentration 
were intact.  He was well-groomed for the interview.  His 
mood was somewhat dysthymic and his affect flat.  He reported 
having suicidal thoughts in the past, but now only had more 
passing thoughts that he felt he had dealt with reasonably.  
He denied ever having any homicidal thoughts.  He described 
periods of daily depression, difficulty staying asleep at 
night, and anxiety attacks when dealing with strangers and 
being around groups of people.  He had no obsessive or 
ritualistic behavior which interfered with routine activities 
or any impaired impulse control.  The examiner continued the 
veteran's diagnosis of PTSD and assigned a GAF score of 61.  

The veteran testified before a Decision Review Officer in 
April 2004.  Testimony revealed that he associated people 
with different animals and once told a woman at the store 
that she reminded him of a little kitten.  He testified that 
he took security measures in his house like keeping the 
doors, windows, and curtains locked and shut at all times and 
checking to make sure everything is locked several times 
during the day.  He reported that he was afraid to get 
married because he had premonitions that it might be best for 
him not to get married.  He testified that he was easily 
stressed and had anxiety attacks under stressful situations.  
He stated that he avoided stress by staying home a lot and 
not being around other people.  He testified that he felt 
safe with his church fellowship.  He reported that before he 
started taking medication to help him sleep, he had only been 
able to sleep a couple of hours at night.  He testified that 
he had crying spells about survivor's guilt, and that recent 
world events like September 11 triggered memories of Vietnam.  
He reported having anxiety attacks when he was driving, which 
forced him to pull off the road until he was calmer.  He 
further testified that he stopped working because there were 
personnel changes he could not adapt to, and he was unable to 
be trained to work on the computer.        

The veteran testified before the Board at an April 2007 
Travel Board hearing.  Testimony revealed that the veteran 
felt apprehensive at the hearing because it was an unfamiliar 
place.  He testified that he limited himself to places and 
people that were familiar to him, such as his church, his 
sister, and a local café.  He reported that he did not have 
an active social life because he did not go to places where 
he did not know the people.  He also testified that he felt 
guilty all the time as if he had a big cloud over him, and 
this was why he never had the chance to start a family.  He 
stated that he worked at a company for close to twenty-nine 
years but could not handle the pressure when the company 
switched to using computers and he stopped working.  He 
testified that he would not be able to maintain a job because 
it was hard for him to concentrate on anything.  He reported 
only sleeping a couple of hours a night and a little bit 
during the day.  He stated that current news and events 
worsened his sleep difficulties, and he frequently had 
flashbacks and intrusive thoughts.  He testified that he felt 
anxious every day and sometimes felt angry.  He further 
reported that he had feelings of despair and hopelessness and 
that sometimes he would forget to bathe or eat.  

The May 2003 private medical report assigned a GAF score of 
65, the June 2003 VA examination showed a GAF score of 61, 
the September 2003 treatment visit showed a GAF score of 60, 
and the February 2005 VA examination assigned a GAF score of 
61.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 
60 Fed. Reg. 43186 (1995).  

Under DSM-IV, GAF scores of 61 and 65 indicate mild symptoms 
(depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (occasional 
truancy or theft within the household) but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  A score of 60 indicates moderate symptoms 
(flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or 
co-workers).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.).    

The veteran's assigned GAF scores, including the GAF score 
assigned at the most recent VA examination, reflect that the 
veteran has mild to moderate symptoms.  The medical evidence 
of record has shown the veteran suffering from symptoms such 
as depression, insomnia, anxiety, occasional suicidal 
ideation, flashbacks, nightmares, and hypervigilance.  
However, the veteran's occupational impairment was shown to 
be related to his congestive heart failure, the poor job 
market, and his unfamiliarity with computers rather than his 
PTSD.  The veteran has also been able to maintain a few 
meaningful interpersonal relationships with his sister, 
church friends, and high school friends.  The veteran's 
symptoms do not appear to have increased to such an extent 
that he is severely disabled by his PTSD.  Accordingly, the 
Board finds that his symptoms related to PTSD have not 
worsened to the extent that an increased rating is warranted. 

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of deficiencies in most areas.  His 
treating physicians and the VA examiner have reported that he 
does not have symptoms such as homicidal ideation or 
obsessional rituals which interfere with routine activities, 
and there is no evidence of speech that is intermittently 
illogical, obscure, or irrelevant.  Rather, the veteran's 
speech is consistently noted to be normal.  Assessments of 
his condition have not shown that he has near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, but rather 
occasional panic, such as when driving.  Likewise, the 
medical evidence generally shows fair judgment, fair insight, 
orientation, and a neat appearance.  Thus, the findings do 
not support the conclusion that the veteran has spatial 
disorientation or neglect of personal appearance and hygiene.  
While his symptoms have been noted to interfere in his 
ability to relate to strangers, these factors alone are not 
sufficient to warrant an increased rating of 70 percent for 
his PTSD.  Therefore, the Board finds that a rating in excess 
of 50 percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's post-traumatic stress disorder does not warrant 
an increased rating under DC 9411 for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).  

The Board furthermore finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's post-traumatic stress disorder was 
more than 50 percent disabling.  He is accordingly not 
entitled to receive a "staged" rating.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 
2317 (1992).  The objective criteria, set forth at 38 C.F.R. 
§ 3.340(a)(2) (2006), provide for a total rating when there 
is a single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a) (2006), provide 
for a TDIU when, due to service-connected disability, a 
veteran is unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2006).    

The veteran in this case is currently rated 50 percent 
disabled due to PTSD, 10 percent disabled due to diabetes 
mellitus, type II, and 0 percent disabled due to 
hypertension, for a combined disability rating of 60 percent.  
See 38 C.F.R. § 4.25, Table I, Combined Ratings Table (2006).  
He therefore does not meet the minimum schedular criteria for 
a TDIU.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.  

The Board, however, concludes that the veteran is not 
unemployable due to his service-connected disabilities.  The 
Board notes that at a May 2003 private medical evaluation, 
the veteran reported that his PTSD did not actually force him 
to stop working.  He reported that his congestive heart 
failure medicines slowed him down and caused drowsiness.  He 
further reported that the congestive heart failure, arthritis 
in his feet, and gout forced him to stop working.  A June 
2003 private psychiatric evaluation found that the veteran's 
PTSD only caused mild functional limitation and did not 
impact his work.  It showed that the veteran worked until 
2001 when his physical problems impacted his work.  On VA 
examination in June 2003, the examiner found that the veteran 
attributed his unemployment to his congestive heart failure 
and the poor job market.  A May 2004 Social Security 
Administration decision found the veteran to be disabled due 
to his severe congestive heart failure, cardiovascular 
disease, hypertension, and gout.  On VA examination in 
February 2005, the examiner found that the veteran worked at 
his former job until February 2002 when new management came 
into the plant to computerize the operation.  The examiner 
found that because the veteran did not have knowledge of 
working computers, he was laid off at that time.  The veteran 
had reported that the changes at the plant had occurred at a 
time when he had been feeling vulnerable and struggling with 
other issues.  He stated that the changes at the plant had 
occurred after the September 11 attacks, which had been 
stressful for him, and additionally, he had been suffering 
from some cardiac problems.  The examiner found that the 
veteran had not worked since 2002 partly because he was 
unable to do any type of heavy lifting due to his cardiac 
problems.  He stated that this had been a significant factor 
in the veteran being unable to find work.    

The veteran asserts that he is no longer able to work due to 
his PTSD, but there is no indication that his PTSD alone 
precludes him from other gainful employment.  Rather, the 
evidence in this case specifically indicates that it is the 
veteran's heart-related conditions that preclude him from 
being employed.  The Board therefore concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  There is no evidence of anything 
out of the ordinary, or not average, in the veteran's 
situation.  His service-connected conditions may affect his 
abilities to some degree, but there is no evidence that he is 
unable to perform light duty work, or some other type of 
substantially gainful employment specifically as a result of 
these conditions.  No medical professional has ever stated 
that the veteran's service-connected disabilities alone, 
without consideration of nonservice-connected disabilities, 
preclude his obtaining or maintaining employment.  

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the-
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003 and September 
2004; rating decisions in August 2003, June 2004, and March 
2005; and a statement of the case in June 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudications in the January 2007 statement of the case and 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.   
 

ORDER

An initial rating in excess of 50 percent for post-traumatic 
stress disorder is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.   



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


